ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-151, concluding that ROBERT J. HAND-FUSS of MATAWAN, who was admitted to the bar of this State in 1984, and who thereafter was suspended from the practice of law for a period of three months effective November 2, 2001, by Order of this Court filed October 5, 2001, and who remains suspended at this time, should be reprimanded for violating RPC 1.15(b) (failure to promptly turn over third-party funds), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that ROBERT J. HANDFUSS is hereby reprimanded; and it is further
*405ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.